United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2296
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                 Michael Glover, also known as Born Taleem Bey

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: January 17, 2014
                              Filed: March 24, 2014
                                  ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

       A jury found Michael Glover guilty of possession of a firearm in furtherance
of a drug trafficking crime, possession of heroin with intent to distribute, and being
a felon in possession of a firearm. Before trial, Glover moved to suppress evidence
that was collected at the time of his arrest. He contended that the evidence was
obtained unconstitutionally because an officer pressed his face against a tinted
window to see inside a home. The district court1 denied the motion and, following
trial, sentenced Glover to 360 months' imprisonment. Glover appeals, arguing that
the district court erred in denying his motion to suppress the evidence. Because the
officer had a valid arrest warrant and a reasonable belief that Glover resided in the
home, we need not address the Fourth Amendment challenge related to the tinted
window. We affirm the judgment of the district court.

                                         I.

       On May 22, 2012 at 9:30 a.m., the St. Louis Metropolitan Police Department
received an anonymous 911 call alerting them that Michael Glover was inside a
residence located at 5347 Enright Avenue in St. Louis. The caller provided Glover's
date of birth, which was verified, and notified officers that Glover was a wanted
felon. Acting on the tip, police discovered Glover had active arrest warrants for
probation violations, assault of a law enforcement officer, and possession of a
firearm. The anonymous caller refused to give her name, but she left a callback
number.

       Officers proceeded to the Enright Avenue address. The property is a two-story,
single family brick home, and the windows on the first floor are tinted. The home is
located within a gated community with three other houses, and a code is required to
gain access to the community. Officers obtained the code from the anonymous caller.
A black Cadillac Escalade with a flat tire was parked in the home's driveway.
Officers knocked on the front door, but no one answered. The officers then walked
around the house, looking for any signs that Glover may be inside. They continued
to knock on the door and call for Glover, but no one responded.

      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendation of the Honorable
Frederick R. Buckles, United States Magistrate Judge for the Eastern District of
Missouri, now retired.

                                         -2-
       Officers then called back the anonymous caller and told her that Glover was
either not inside the home or was not responding to their calls. The caller told police
that Glover was still inside the home. She reported that Glover was watching the
officers from an upstairs window and then described the actions of the officers in the
preceding few minutes when the officers had walked around the house. She told the
officers that Glover was planning his escape and that he was purchasing plane tickets
to leave the area.

      With this information, officers retreated from the home, set up surveillance
along the perimeter of the residence, and called in the Violent Offender Unit. When
the Violent Offender Unit arrived, officers in that unit provided a fugitive profile for
Glover. The profile had been created in March 2012, following an encounter with
Glover in September 2011.2 The profile was compiled to assist officers in locating
Glover and included information such as his photograph, active arrest warrants, and
a description of the vehicles linked to him.

       One of those vehicles was a black Cadillac Escalade, which seemed to match
the vehicle parked in the driveway. In September 2011, Glover had led St. Louis
County police on a chase in a black Cadillac Escalade during which Glover fired
shots at the officers after fleeing from the vehicle on foot. The vehicle involved in
the chase had dealer plates, and the vehicle in the driveway also had dealer plates.
While the officers continued surveillance on the house, a car and pickup truck entered
through the gate and arrived at the home. The people in the truck exited the vehicle
and repaired the Escalade's flat tire. The driver of the car exited the vehicle and
paced up and down the street while speaking to someone on a cell phone. After the
tire was repaired, the people left in the car and pickup truck.



      2
        The September 2011 incident involves Glover's conduct underlying Count I
(Felon in Possession of a Firearm) of his conviction, which he does not appeal.

                                          -3-
       Fearing that Glover may try to flee now that the Escalade's tire had been
repaired, two detectives from the Violent Offender Unit, Joseph Kuster and Marc
Wasem,3 approached the home. There is a sidewalk in front of the home and a
walkway connecting the sidewalk to the front steps. A set of stairs leads to a porch
that runs along the front of the house. Several feet to the left of the front door is the
living room window, also located at the porch level. Wasem and Kuster identified
themselves as police and called to Glover to surrender himself. They received no
response. They continued to call for Glover for approximately ten minutes.

       Officers then heard movement inside the house. While still on the front porch,
Wasem walked to the living room window. The window was tinted, so Wasem
pressed his face against the glass in order to see into the house. Upon pressing his
face against the glass, Wasem observed Glover inside the living room. Wasem
recognized Glover from photographs the officers had been shown earlier that day in
Glover's fugitive profile. Glover had a gun in his hand and fled into the next room
after observing Wasem looking in the window.

       Wasem reported what he observed to a sergeant, who ordered the officers to
breach the door. Officers broke open the front door and entered the home. The
officers announced themselves as police and called for Glover to surrender. Glover
was apprehended in a back bedroom, where officers arrested him. Officers then
performed a protective sweep of the room, finding two assault rifles. Officers secured
the premises and applied for a search warrant, which was granted. The resulting
search turned up numerous guns, bulletproof vests, and a hidden dresser compartment
containing $197,833 in cash, digital scales, and 1.7 kilograms of heroin.




      3
         The officer's last name has been spelled several different ways throughout this
litigation, including Wassam, Wassem, and Wasem.

                                          -4-
                                         II.

       Glover was charged with possession with intent to distribute more than one
kilogram of heroin (Count II), possession of a firearm in furtherance of a drug
trafficking crime (Count III), felon in possession of a firearm (Count IV), as well as
a criminal forfeiture allegation for the $197,833 seized on May 22, 2012. Glover was
also charged with an additional felon in possession of a firearm charge (Count I) for
events that occurred on September 29, 2011.

       Glover filed a motion to suppress the evidence found inside the home. A
hearing was held before a magistrate judge, who recommended that Glover's motion
be denied. The magistrate judge found that the active arrest warrants justified entry
into the residence because officers had a reasonable belief that Glover was inside. On
February 21, 2013, the district court adopted the magistrate's report and
recommendation denying Glover's motion to suppress in its entirety. The matter
proceeded to trial, and a jury convicted Glover of all four counts on February 27,
2013. On June 5, 2013, the district court sentenced Glover to 360 months'
imprisonment. The $197,833 was also forfeited. Glover appeals the denial of his
motion to suppress the evidence found inside the home on May 22, 2012.

                                         III.

       On appeal, Glover asks this court to grant his motion to suppress, reverse his
convictions on Counts II, III, and IV, and remand to the district court. Glover argues
that Officer Wasem's act of pressing his face against the tinted windows to see into
the house was an impermissible search that violated Glover's Fourth Amendment
rights because the officers did not have a search warrant. We conclude that the
officers' entry into the home was justified because they possessed multiple arrest
warrants and reasonably believed that Glover resided at and was present in the house



                                         -5-
before Officer Wasem observed Glover through the tinted window. As such, we need
not address Glover's Fourth Amendment claim.

       "We review the denial of a motion to suppress de novo but review underlying
factual determinations for clear error, giving due weight to the inferences of the
district court and law enforcement officials." United States v. Robbins, 682 F.3d
1111, 1115 (8th Cir. 2012) (internal quotation marks and citations omitted). Whether
an officer's belief is reasonable is a "mixed question of fact and law," and "the
ultimate conclusion . . . is subject to de novo review." United States v. Risse, 83 F.3d
212, 215 (8th Cir. 1996).

       The Supreme Court has stated that, "for Fourth Amendment purposes, an arrest
warrant founded on probable cause implicitly carries with it the limited authority to
enter a dwelling in which the suspect lives when there is reason to believe the suspect
is within." Payton v. New York, 445 U.S. 573, 603 (1980). If officers wish to
execute an arrest warrant not at the person's home, but at a different person's home,
a different standard applies. Officers must either obtain a search warrant for the other
person's home or have exigent circumstances or consent to enter without a search
warrant. Steagald v. United States, 451 U.S. 204, 215–16 (1981); United States v.
Davis, 288 F.3d 359, 362 (8th Cir. 2002). If officers are unsure if the subject of the
arrest warrant resides in the home, our court allows "police entry if the arresting
officers executing the arrest warrant at [a] third person's home have a reasonable
belief that the suspect resides at the place to be entered and have reason to believe
that the suspect is present at the time the warrant is executed." United States v.
Powell, 379 F.3d 520, 523 (8th Cir. 2004); see United States v. Collins, 699 F.3d
1039, 1042 (8th Cir. 2012). Whether the officers had reasonable belief is based upon
the "totality of the circumstances" known to the officers prior to entry. See United
States v. Junkman, 160 F.3d 1191, 1193 (8th Cir. 1998).




                                          -6-
        Glover's counsel is careful to avoid resolving the factual question of whether
Glover actually resided in the home, arguing only that the officers did not have
enough information to make that determination prior to entering the home. The
government, understandably, has consistently argued that Glover lived in the home
and argues that if Glover did not live there, then he lacks standing to bring a Fourth
Amendment claim. See United States v. Kaylor, 877 F.2d 658, 663 (8th Cir. 1989)
("[T]he police could have entered [the defendant's] own home without a search
warrant to execute a warrant for his arrest if they had reason to believe he was inside.
. . . [The defendant] cannot claim any greater Fourth Amendment protection in the
[third party's] home than he possessed in his own home."). Ultimately, whether or not
Glover actually resided at the Enright Avenue home is not material because based on
the totality of the circumstances, enough evidence existed at the time the decision was
made to enter to support the officers' reasonable belief that Glover resided at the
home and was present in the home. See Risse, 83 F.3d at 216 ("[T]he officers'
assessment need not in fact be correct; rather, they need only 'reasonably believe' that
the suspect resides at the dwelling to be searched and is currently present at the
dwelling.").

       The 911 caller, while choosing to remain anonymous, provided consistently
accurate and detailed information about Glover. The 911 caller knew Glover's name,
the address where he could be located, his date of birth, and the fact that he had
outstanding warrants for his arrest. Importantly, she knew the entrance gate code,
which suggests she had a close relationship with Glover or the property. While
"[a]nonymous tips as the bases for searches are treated with some mistrust by the
courts," United States v. Anderson, 339 F.3d 720, 723 (8th Cir. 2003), "[i]f
information from an informant is shown to be reliable because of independent
corroboration, then it is a permissible inference that the informant is reliable and that
therefore other information that the informant provides, though uncorroborated, is
also reliable," United States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993). After the
officers verified the caller's information and proceeded to the Enright Avenue

                                          -7-
property, they observed a vehicle in the driveway that matched the description of one
of the vehicles associated with Glover in his fugitive profile. When the officers
contacted the anonymous caller using her call-back number, she said Glover had been
watching the officers from inside the home and then described to the officers
everything that they had been doing outside. This, in effect, verified to the officers
that the anonymous caller had been communicating with someone inside the house,
and the officers had reason to believe that person was Glover. In addition, officers
had been looking for Glover for several months. Glover had no known address, and
the officers had no indication that anyone instead of Glover resided at the Enright
Avenue address.

       Looking at all of the facts available to the officers, the "totality of the
circumstances" demonstrate the officers' reasonable belief that Glover resided at the
home and was present inside. See Junkman, 160 F.3d at 1193. The officers were
therefore justified in entering to execute the arrest warrants. See United States v.
Cantrell, 530 F.3d 684, 690 (8th Cir. 2008) (stating that if officers have an arrest
warrant and a reasonable belief that the subject of the warrant resides at and is present
within a home, then "officers [are] not required to obtain a search warrant before
entering" the home to arrest the subject of the arrest warrant); see also United States
v. Gorman, 314 F.3d 1105, 1113 (9th Cir. 2002) ("Reasonable belief . . . allows the
officer, who has already been to the magistrate to secure an arrest warrant, to
determine that the suspect is probably within certain premises without an additional
trip to the magistrate and without exigent circumstances.") (emphasis and citations
omitted). Once inside, officers observed the incriminating evidence in plain view,
including guns and drugs, which provided probable cause to obtain a search warrant
for the house and seize the evidence. We conclude that Glover's motion to suppress
the evidence was properly denied.




                                          -8-
                                         IV.

       Having concluded that the officers were justified in entering the home because
they had a valid arrest warrant and reasonable belief that Glover was there based upon
information obtained by the officers prior to looking inside the tinted window, we
need not reach the question of whether the officer's act of pressing his face against
the tinted front window to look inside the home amounted to an illegal search.
Accordingly, we affirm the district court.

BYE, Circuit Judge, concurring in the result.

       I write separately because I disagree with the majority’s conclusion the
information available to the officers supported a reasonable belief Glover resided at
the Enright Avenue home. Through the anonymous tipster, the officers were aware
of Glover’s outstanding warrants, presence in the Enright Avenue home, and actions
while in the home. The officers were also aware the tipster had the code for the gate
to the community and that the vehicle in the driveway of the Enright Avenue home
was associated with Glover. Nothing available to the officers indicated anything
more than Glover being physically present inside the Enright Avenue home.

      I, nonetheless, concur in the result. Evidence discovered after the arrest
indicated Glover actually lived in the Enright Avenue home.4 “[A]n arrest warrant
founded on probable cause implicitly carries with it the limited authority to enter a
dwelling in which the suspect lives when there is reason to believe the suspect is
within.” Payton v. New York, 445 U.S. 573, 603 (1980). As Glover lived in the
Enright Avenue home and the officers had a reasonable belief he was inside, the


      4
       The search warrant application indicated that, after the arrest, Glover’s wife
told police she and Glover had lived at 5347 Enright for the year leading to May 22,
22, 2012. Appellant’s Addendum 15.

                                         -9-
active warrants for Glover’s arrest permitted the officers to execute the warrants
there. United States v. Davis, 288 F.3d 359, 362 (8th Cir. 2002). Even if we assume,
for the sake of the argument, Glover did not reside in the Enright Avenue home but
had standing to assert Fourth Amendment rights there, the result is the same for
Glover. Glover “cannot claim any greater Fourth Amendment protection in [the
Enright Avenue home] than he possessed in his own home.” United States v. Kaylor,
877 F.2d 658, 663 (8th Cir. 1989) (citing United States v. Clifford, 664 F.2d 1090,
1092-93 (8th Cir. 1981)). I therefore concur in affirming the judgment of the district
court.
                        ______________________________




                                        -10-